 
PROMISSORY NOTE
 


 
Principal:
USD $50,000

DATED:
February 26, 2013

 
FOR VALUE RECEIVED, Universal Tech Corp (the “Maker”) does hereby
unconditionally promise to pay to or to the order of Bay Capital Ltd. (the
“Holder”), ON DEMAND the sum of Fifty Thousand Dollars ($50,000) of lawful money
of the United States of American (the “Principal”) on the following terms and
conditions:
 
Payment of Principal:  The Principal shall be payable on DEMAND.
 
Interest:  Interest shall accrue on the unpaid portion of the Principal at the
rate of 16% per annum, calculated and payable monthly, until repaid.
 
Prepayment:
The Maker shall have the right at any time to pay all, or any portion of, the
Principal outstanding as at the date of such payment without notice, bonus or
penalty.
 
Assignment:  This Promissory Note is assignable by the Holder with written
notice of that assignment to the Maker.
 
Waiver:
The Maker waives presentment for payment, protest, notice of protest, notice of
dishonor, notice of non-payment and all other notices and demands in connection with the
delivery, acceptance, performance, default or enforcement of this Promissory
Note.
 
Governing Law: This Promissory Note shall be governed by, and construed and
enforced in accordance with, the laws of Switzerland.
 
DATED at Palm Beach, Florida U.S.A., on the day and year first above written.
 


 
SIGNED, SEALED AND DELIVERED by
James Davidson on behalf of Universal
Tech Corp. in the presence of the following witness:
 


 
/s/ James Davidson                                                    
James Davidson
 


 
Witness
/s/ Laurie A. Galler

 
Laurie A. Galler

 
 